DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/11/2021 has been entered and considered. Upon entering claims 1-9 and 11 have been amended.
Response to Arguments
3.	Applicant’s arguments filed 05/11/2021 have been fully considered and are persuasive.  The rejection of claims 1-11 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…b) comparing at least the measurement acquired in the given iteration k with a first set of a plurality of measurements acquired in the preceding iterations 1 to k-1, the first set comprising a plurality of measurements acquired between the iterations k-L and k-1, L being an integer greater than or equal to 1; 
c) generating a first alarm based on the comparison obtained in step b) to indicate that the switching unit is in an unavailable state; 
d) comparing at least the measurement acquired in the given iteration k with a second set of a plurality of measurements acquired in the preceding iterations 1 to k-1, the second set comprising a plurality of measurements acquired between the iterations N and N+M-1, N and M being integers; and
e) generating a second alarm based on the comparison obtained in step d) to indicate that the switching unit is in a degraded state.”
Claims 2-11 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836